Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-5, 11-13, 15-19, 20-26 are pending.

Election/Restrictions
Applicant's election of Group I, claims 1, 4-5, 11-13, 15-19 without traverse in the reply filed on 11/28/2022 is herein acknowledged. The requirement is made FINAL. 
Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1, 4-5, 11-13, 15-19 are examined herein on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said subject" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain does not recite “subject”; claim 1 recites “mammal”.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 11-13, 15, 16, 19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating obesity or weight loss in obese patients comprising administering tyrphostin 9 and L-carnitine, does not reasonably provide enablement for preventing weight gain, preventing diabetes comprising administering tyrphostin 9 and L-carnitine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification fails to adequately teach how to prevent weight gain, prevent the development of diabetes comprising administering tyrphostin 9 and L-carnitine. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) The Nature of the lnvention:/ (2) Breadth of the Claims: 
The rejected claims are drawn to a method for treating obesity, preventing weight gain, promoting weight loss, promoting slimming, and/or treating or preventing the development of diabetes, said method comprising administering tyrphostin 9 or salt or precursor thereof and L-carnitine or derivative or salt thereof to a mammal in need thereof.
(3) Guidance of the Specification / Working Examples:
In the instant case, no working examples are presented in the specification as filed showing how to prevent weight gain, prevent diabetes administering substantially simultaneously, within one hour of each other, or sequentially tyrphostin 9 or salt or precursor thereof and L-carnitine or a derivative or salt thereof in a human or animal permanently, not even occurring at the first time. 
(4) State/predictability of the Art:
The relative skill of those in the art is high with respect to treating weight gain, treating diabetes comprising administering specific drugs.
However, the relative skill of those in the art is low with respect to preventing weight gain, preventing diabetes by administering tyrphostin 9 or salt or precursor thereof and L-carnitine in a human or animal, not even occurring at the first time. 
The relative skill in the art and predictability is low with respect “To prevent”, which actually means to anticipate or counter in advance, to keep from happening etc. (as per Webster’s II Dictionary). Pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, “the scope of enablement varies inversely with the degree of unpredictability of the factors involved”. See In re Fisher, 427 F.2d 833, 839 (1970). Neither the art nor the present specification teaches how the diseases recited by the instant claims are prevented utilizing the claimed agents. For example, weight gain can be due to various etiologies such as diseases, genetic factors, and environmental factors. It is well known in the state of art that diabetes encompasses different types of diabetes such as type I, type II diabetes etc. These conditions are caused by various etiologies. There is no known preventive measure for type 1 diabetes. Additionally, in order to prevent the occurrence of a condition/disease, one has to be able to determine a person susceptible to said condition/disease. The state of the art is such that no method(s) is known for said determination. In essence, if one cannot determine a person in need of preventative therapy and/or the art nor the present specification teach how the skilled artisan could utilize the claimed composition to "prevent" the diseases recited by the instant claims, applicant has not enabled the full scope of the claimed invention.
Thus, the skilled artisan would view that the ability to prevent weight loss, to prevent diabetes is highly unpredictable by administering substantially simultaneously, within one hour of each other, or sequentially tyrphostin 9 or salt or precursor thereof and L-carnitine or derivative or salt thereof in a human or animal totally, or permanently, not even occuring at the first time.
(5) The Quantity of Experimentation Necessary:
Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation.
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting Iicense. It is not a reward for search, but compensation for its successful conclusion'' and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to test the combinations of the compounds in the instant claims to be administered to a host employed in the claimed methods of the particular treatments herein, with no assurance of success.
It is pointed out that the claims are examined as a method of treating obesity, promoting weight loss, promoting slimmering, treating diabetes and not a method of preventing weight gain, preventing diabetes.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-5, 11-12, 13, 15-16, 17-18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/0270814, PTO-1449), in view of Jin (US 2011/0244059, PTO-1449), and in view of Hansen et al. (US 20040138301, PTO-1449).
Pan discloses a method for treating obesity, reducing body fat, promoting weight loss in mammal See abstract; paras [0041]-[0045]. The compositions comprise one or more isoflavones or isoflavone metabolites, conjugated linoleic acid, and/or L-carnitine or L-carnitine fumarate (see para [0077] for derivatives of L-carnitine). See Abstract; paragraphs [0002], [0040]. Pan teaches that the compositions therein can be administered orally, intragastricly or transpyloricly. See paras [0067], [0080] (for liquid, solid such as pill). Pan teaches that the dose of L-carnitine is from about 50 mg/day to about 5000 mg/day. See para [0076]. Pan teaches identifying an overweight animal and administering L-carnitine containing food, and monitoring if the subject experiences an improvement such as weight loss i.e meets instant claim 17, 18. See claim 10; para [0100]. Pan teaches that administration can be carried out continuously or periodically, such as once daily, or once with every meal. See para [0067]. Pan teaches that dogs were given pre-study MER determination. All dogs were fed 70 % of their maintenance energy requirement (MER) during the first 3 months of weight loss i.e dogs were fed with low calorie diet or dietary intervention as in instant claims 15, 16. See page 7, para [0093]; claim 10, where it is taught that the animal were placed on a calorie restricted diet.
Pan does not teach administration of tyrphostin 9 and the particular amounts.
Jin teaches a method of treating weight gain or obesity and associated diseases such as type II diabetes. See abstract. Jin teaches that autophagy inhibitory compounds are also applicable as autophagy inhibitors for the prevention, mitigation and/or treatment of weight gain or obesity. Such compounds may include, but are not limited to ... carnitine, tyrphostin 9, ...", Para. [0052]). Jin teaches that the compounds therein can be administered orally in the form of tablets, capsules etc., parenterally. See paras [0065]-[0069]. Dose and duration of therapy depends on patient’s weight, age etc. See paragraph [0070].
Hansen discloses a method for treating obesity, preventing weight gain, promoting weight loss, promoting slimming, or treating or preventing the development of diabetes in mammal, said method comprising orally administering to a mammal in need thereof a composition comprising a chemical uncoupler, a compound of formula I or salts thereof (see para [0410]) which includes instant compound tyrphostin 9 (see page 31, EXAMPLE 25 for tyrphostin 9; see TABLE 1; see para [0013], page 2, compound SF6847 which is tyrphostin 9, a chemical uncoupler). See abstract; para [0019]; page 12. The pharmaceutical compositions may be formulated for administration by any suitable route such as the oral in the form of capsules, tablets, intravenous, etc. See paras [0403]-[0404]. "The subject may be any mammal suffering from a condition benefiting from a reduction of reactive oxygen species. Such mammals may include, for instance, horses, cows, sheep, pigs, mice, dogs, cats, primates such as chimpanzees, gorillas, rhesus monkeys, and, most preferably, humans." See para [0212]). "The pharmaceutical composition is preferably in unit dosage form, comprising from about 0.05 mg to about 1000 mg, preferably from about 0.1 mg to about 500 mg and especially preferred from about 0.5 mg to about 200 mg of a compound suitable for any of the uses described above." See paras [0400], [0408] wherein said composition is effective to treat obesity (as in Title), prevent weight gain, promote weight loss, promote slimming, or treat or prevent the development of diabetes in said subject. It is taught that the chemical uncouplers can be administered in combination with one or more anti-obesity agents, antidiabetic agents, insulin. See paras [0374], [0377], [0390].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to employ tyrphostin 9, as taught by Jin and Hansen in combination with L-carnitine as taught by Pan and administer the combination to treat obesity and obesity associated diseases such as type II diabetes because 1) Pan teaches that the compositions comprise one or more isoflavones or isoflavone metabolites, conjugated linoleic acid, and/or L-carnitine are useful in treating obesity, and 2) Jin and Hansen teach that tyrphostin 9 can be used in treating obesity and obesity related disorders such as type 2 diabetes; Hansen also teaches that the chemical uncoupler such as tyrphostin 9 can be combined with other therapeutic agents such as anti-obesity agents, antidiabetic agents, insulin. One of ordinary skill in the art at the time of invention would have been motivated to employ L-carnitine in combination with chemical uncoupler tyrphostin 9 with reasonable expectation of success of treating obesity with improved therapeutic effect and obesity associated diseases such as type II diabetes with improved therapeutic effect.
It would have been obvious to a person of ordinary skill in the art at the time of invention to employ the instant particular amounts of L-carnitine and tyrphostin 9 in the method of treating obesity. The optimization of result effect parameters (the amount of active agents) is obvious as being within the skill of the artisan. The optimization of amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
 It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer simultaneously tyrphostin 9 and L-carnitine or discover the optimum amount of time between doses as in instant claim 12. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen administering simultaneously tyrphostin 9 and L-carnitine or as in instant claim 12 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art. The motivation for doing so would be to improve the weight loss in the method.
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer one or more therapeutics agents as in claim 11 because Hansen teaches that chemical uncouplers such as tyrphostin 9 can be administered in combination with one or more therapeutic agents such as anti-obesity agents, antidiabetic agents, insulin. One of ordinary skill in the art at the time of invention would have been motivated to administer one or more anti-obesity agents to combination with tyrphostin 9 and L-carnitine with reasonable expectation of success of treating obesity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11-12, 13, 15-16, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal et al. (Diabetology & Metabolic Syndrome 2009, 1:17, pages 1-14, PTO-892of record in the Parent), in view of Kalpana et al. (International Journal of Scientific and Research Publications, Volume 2, Issue 9, 2012, pages 1-5, PTO-892 of record in the Parent), in view of Wiegand (US 3,810,994, PTO-1449), in view of Jin (US 2011/0244059, PTO-1449), and in view of Hansen et al. (US 20040138301, PTO-1449).
Kamal et al. teaches that treatment with L-carnitine improved obesity and its associated metabolic problems. See abstract. Rats were given high fat diet (HFD), and diet with L-carnitine. Body weight increased significantly in rats on HFD, while treatment with L-carnitine significantly reduced this gain i.e teaches improvement in a symptom as in instant claim 18.  See Figure 2. It is also taught that the weight loss in the study group therein due to oral administration of L-carnitine is associated with hypoglycemia, as it promotes insulin sensitivity, thus lowering insulin resistance in obese rats. See page 10, left hand paras 4, 5.
Kalpana et al. teach that L-carnitine has gained importance as weight loss nutritional supplement in treating obesity. Administration of L-carnitine in an amount of 1000 mg/day is taught. See abstract. It is taught that obese and overweight persons reduce more weight when the person also does physical activity i.e meets instant claims 15-16.
Wiegand teaches a method of treating an obese animal or person for obesity comprising administrating carnitine. See claims 1-4.  
Kamal et al., Kalpana et al., Weigand do not teach administration of tyrphostin 9 and the particular amounts.
Jin teaches a method of treating weight gain or obesity and associated diseases such as type II diabetes. See abstract. Jin teaches that autophagy inhibitory compounds are also applicable as autophagy inhibitors for the prevention, mitigation and/or treatment of weight gain or obesity. Such compounds may include, but are not limited to ... carnitine, tyrphostin 9, ...", Para. [0052]). Jin teaches that the compounds therein can be administered orally in the form of tablets, capsules etc., parenterally. See paras [0065]-[0069]. Dose and duration of therapy depends on patient’s weight, age etc. See paragraph [0070].
Hansen discloses a method for treating obesity, preventing weight gain, promoting weight loss, promoting slimming, or treating or preventing the development of diabetes in mammal, said method comprising orally administering to a mammal in need thereof a composition comprising a chemical uncoupler, a compound of formula I or salts thereof (see para [0410]) which includes instant compound tyrphostin 9 (see page 31, EXAMPLE 25 for tyrphostin 9). See abstract; para [0019]; page 12. The pharmaceutical compositions may be formulated for administration by any suitable route such as the oral in the form of capsules, tablets, intravenous, etc. See paras [0403]-[0404]. "The subject may be any mammal suffering from a condition benefiting from a reduction of reactive oxygen species. Such mammals may include, for instance, horses, cows, sheep, pigs, mice, dogs, cats, primates such as chimpanzees, gorillas, rhesus monkeys, and, most preferably, humans." See para [0212]). "The pharmaceutical composition is preferably in unit dosage form, comprising from about 0.05 mg to about 1000 mg, preferably from about 0.1 mg to about 500 mg and especially preferred from about 0.5 mg to about 200 mg of a compound suitable for any of the uses described above." See paras [0400], [0408] wherein said composition is effective to treat obesity (as in Title), prevent weight gain, promote weight loss, promote slimming, or treat or prevent the development of diabetes in said subject. It is taught that the chemical uncouplers can be administered in combination with one or more anti-obesity agents, antidiabetic agents, insulin. See paras [0374], [0377], [0390].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to employ tyrphostin 9, as taught by Jin and Hansen in combination with L-carnitine as taught by Kamal et al., Kalpana et al., Weigand and administer the combination to treat obesity and obesity associated diseases such as type II diabetes because 1) Kamal et al. teaches that treatment with L-carnitine improved obesity and its associated metabolic problems; Kalpana et al. teach that L-carnitine has gained importance as weight loss nutritional supplement in treating obesity; Wiegand teaches a method of treating an obese animal or person for obesity comprising administrating carnitine, and 2) Jin and Hansen teach that tyrphostin 9 can be used in treating obesity and obesity related disorders such as type 2 diabetes; Hansen also teaches that the chemical uncoupler such as tyrphostin 9 can be combined with other therapeutic agents such as anti-obesity agents, antidiabetic agents, insulin. One of ordinary skill in the art at the time of invention would have been motivated to employ L-carnitine in combination with chemical uncoupler tyrphostin 9 with reasonable expectation of success of treating obesity and associated metabolic disorder such as type II diabetes with improved therapeutic effect.
It would have been obvious to a person of ordinary skill in the art at the time of invention to employ the instant particular amounts of L-carnitine and tyrphostin 9 in the method of treating obesity. The optimization of result effect parameters (the amount of active agents) is obvious as being within the skill of the artisan. The optimization of amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). Further, Kalpana et al. teach administration of L-carnitine in an amount of 1000 mg/day.
 It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer simultaneously tyrphostin 9 and L-carnitine or discover the optimum amount of time between doses as in instant claim 12. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen administering simultaneously tyrphostin 9 and L-carnitine or as in instant claim 12 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art. The motivation for doing so would be to improve the weight loss in the method.
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer one or more therapeutics agents as in claim 11 because Hansen teaches that chemical uncouplers such as tyrphostin 9 can be administered in combination with one or more therapeutic agents such as anti-obesity agents, antidiabetic agents, insulin. One of ordinary skill in the art at the time of invention would have been motivated to administer one or more anti-obesity agents to combination with tyrphostin 9 and L-carnitine with reasonable expectation of success of treating obesity.
Regarding recitation in claim 19, “wherein administration of said tyrphostin 9…..and said L-carnitine……provides a synergistic effect in decreasing plasma glucose or decreasing plasma triglyceride and/or, ……”, it is pointed out that the combination of references as discussed above render instant method as in claim 1 obvious, such a method will provides a synergistic effect in decreasing plasma glucose or decreasing plasma triglyceride and/or promote weight loss/slimming.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5, 11, 12, 13, 17-18, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,849,872, in view of Jin (US 2011/0244059, PTO-1449), and in view of Hansen et al. (US 20040138301, PTO-1449). Although the claims at issue are not identical, they are not patentably distinct from each other because Instant claims are drawn to a method of treating weight gain, promoting weight loss, promoting slimming, and/or treating or preventing the development of diabetes, said method comprising administering to a mammal in need thereof therapeutically or prophylactically effective amounts of tyrphostin 9 or salt or precursor thereof and L-carnitine or derivative or salt thereof, wherein said tyrphostin 9 or salt or precursor thereof and said L-carnitine or derivative or salt thereof are administered substantially simultaneously, within one hour of each other, or sequentially. Claims of ‘872 are drawn to a method of treating obesity without requiring a lifestyle modification or dietary intervention consisting of administering about 20 mg to about 40 mg of tyrphostin or salt thereof and about 2100 mg to about 5600 mg of L-carnitine tartrate within one hour of each other to a human subject in need thereof, wherein said administering is once daily for a duration sufficient for treating obesity. It would have been obvious to a person of ordinary skill in the art at the time of the invention to employ tyrphostin 9 in combination with L-carnitine and administer the combination to treat obesity because ‘872 teaches a method of treating obesity in human consisting of administering about 20 mg to about 40 mg of tyrphostin or salt thereof and about 2100 mg to about 5600 mg of L-carnitine tartrate
‘872 does not teach treating type 2 diabetes comprising administering to a mammal in need thereof therapeutically or prophylactically effective amounts of tyrphostin 9 or salt or precursor thereof and L-carnitine or derivative or salt thereof. However, treating type 2 diabetes comprising administering to a mammal in need thereof therapeutically or prophylactically effective amounts of tyrphostin 9 or salt or precursor thereof and L-carnitine or derivative or salt thereof would have been obvious in view of secondary references as discussed above.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to employ tyrphostin 9 in combination with L-carnitine and administer the combination to treat obesity associated diseases such as type II diabetes because Jin and Hansen teach that tyrphostin 9 can be used in treating obesity and obesity related disorders such as type 2 diabetes; Hansen also teaches that the chemical uncoupler such as tyrphostin 9 can be combined with other therapeutic agents such as anti-obesity agents, antidiabetic agents, insulin. One of ordinary skill in the art at the time of invention would have been motivated to employ L-carnitine in combination with chemical uncoupler tyrphostin 9 with reasonable expectation of success of treating obesity with improved therapeutic effect and obesity associated diseases such as type II diabetes with improved therapeutic effect.
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer one or more therapeutics agents as in claim 11 because Hansen teaches that chemical uncouplers such as tyrphostin 9 can be administered in combination with one or more therapeutic agents such as anti-obesity agents, antidiabetic agents, insulin. One of ordinary skill in the art at the time of invention would have been motivated to administer one or more anti-obesity agents to combination with tyrphostin 9 and L-carnitine with reasonable expectation of success of treating obesity.
Regarding claims 17, 18, ‘872 in view of Jin, in view of Hansen et al. (US 20040138301, PTO-1449) renders obvious treating obesity associated diseases such as type II diabetes; and thus meets the step of monitoring an improvement in a sign or symptom of diabetes such as weight loss, since ‘872 teaches obesity or weight loss occurs in human on administration of tyrphostin or salt thereof and L-carnitine tartrate . 


Prior Art made of Record:
US 8507557 
Wutzke KD, Lorenz H, “The effect of l-carnitine on fat oxidation, protein turnover, and body
composition in slightly overweight subjects”, Metabolism. 2004 Aug;53(8):1002-6.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627